DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 21 October 2021. 
Claims 17 and 18 are new. Claims 1, 6-10, 15, and 16 were amended. Claims 1-4 and 6-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the below identified prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The disclosures of 61/400663, 13/089772, 13/208338, 62/275043, 62/318762, 15/245208, and 15/391837 do not appear to disclose, contemplate, suggest, or support, at least, either determining an optimal time for a recommendation or any regression algorithm.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the above identified matter not disclosed in the prior-filed application. This applies to the relationships with applications 13/089772, 13/208338, 15/245208, 15/356512, and 15/391837.

Claim Rejections - 35 USC § 112, 1st 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

wherein the optimum time is determined, by the one or more processors, using a regression algorithm trained to optimize the one or more inputs.” Applicant’s remarks identified [0107] and [0128] of the pre-grant publication as support for these amendments. 
[0107] In an embodiment, the system 100 may determine when the merchant should send an actionable marketing message to the user. As an example, the system 100 may determine whether the marketing message must be communicated to the customer before lunchtime or dinner time; or after a single day or after seven days of their previous purchase, among others. The timing of the marketing message may have a significant impact on its conversion rate. This problem may be treated as a regression problem in Machine Learning. One or more features such as previous transactions, search history and social media posts may be used to determine the timing of the marketing message for the user. Further, data related to responses from similar users computed using methods described above may also be used.

[0128] In an embodiment, the appropriate discount for the user may be determined using a Regression algorithm trained to optimize one or more variables including revenue per marketing message and/or conversion probability on the marketing message. As an example, in an embodiment, the system 100 may determine an appropriate personalized discount for the user to complete a transaction with the merchant. As an example, a user may not be interested in a dish “Chicken Sandwich” at a 10% discount, but may be tempted to order the dish, in case a discount of 20% is offered to the customer.

	The disclosure at [0107] references determining when to send a message being treated as a “regression problem.” This disclosure further indicates the “use” of user information such as prior transactions, search history, and social media posts in determining timing such a message. Note that this disclosure does not disclose or suggest the “optimization” of any of this user information. Further it does not include any reference to a regression algorithm. The disclosure at [0128] references determining a discount on a regression algorithm, where the regression algorithm optimizes variables including “revenue per marketing message and/or conversion probability on the marketing message.” Note that the variables disclosed here as being optimized are marketing outputs rather than user information. This disclosure does suggest any sort of optimization of user activity information corresponding to “the one or more inputs” (Claim 15, Antecedent basis: “collect and feed one or more inputs … related to a user … wherein the inputs is based on one or more activities of the user”). Further this disclosure does not reference any “optimum time”. Neither of these disclosures directly describe, suggest, or support determining an optimum time using a regression algorithm “trained to optimize the one or more inputs” where the inputs are user activity information. Further, nothing in the disclosure appears to suggest that 
In addition to the conceptual functionality not being disclosed, note that there is no suggestion of how to implement this functionality. The disclosure provides no indication of what it means to “optimize the one or more inputs” to determine an “optimum time.” This is notably distinct from the disclosed example of optimizing “revenue per marketing message and/or conversion probability” in order to determine a discount. For the disclosed example, one of ordinary skill in the art would understand there that different discounts may be selected by an advertiser, and the discount that is selected is the one which results in the greatest revenue or conversion (e.g., customer interaction). Further one of ordinary skill in the art would already understand a general relationship between discounting and customer purchases (e.g., greater discounts induce more transactions). If the disclosure of [0128] was somehow fused with the disclosure of [0107] to arrive at something similar to the claim limitation, it would remain unclear to one of ordinary skill in the art how to determine a “optimum time” by optimizing “the one or more inputs.” In this context, “inputs” are user activity data which are a parameter outside of the control of the advertiser; the advertiser cannot analogously adjust inputs to affect “optimum time.” And in contrast again to the determination of discount based on optimization of revenue, there is no apparent relationship between generic “input” data and “optimum time.” Where “the appropriate discount for the user may be determined using a Regression algorithm trained to optimize one or more variables including revenue” might possibly support such functionality by the simple statement of the functionality, the claimed functionality would not be supported by an equivalent statement without elaboration because it does not carry the same meanings, implications, and relationships to one of ordinary skill in the art. And there is no such equivalent statement in the present disclosure. 
As such, one of ordinary skill in the art would not recognize the disclosures of [0107] and [0128] as, individually or in combination, supporting the identified limitation. The remainder of the originally filed disclosure similarly does not appear to support the identified limitation. Because the claims include a non-original limitation that does not appear to be supported by the original disclosure, one of ordinary skill in 
Claims 1 and 16 are similarly rejected. 
	 
Claim Rejections - 35 USC § 112, 2nd 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “a method for predicting search tokens for a user based on behavior, the method comprising a server, having one or more processors with a memory, that is configured for:” The claim expressly recites a “method” claim, and yet describes the method as “comprising” physical articles such as “processors” and “memory.” Because the claims describe a method comprising unambiguously physical articles, one of ordinary skill in the art would not understand the statutory class of the invention and would not know whether the claims cover a method or an apparatus. Therefore one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. 
Claims 15 and 16 are similarly rejected.
For the purposes of examination, the limitations will be interpreted as equivalent to “a method for predicting search tokens for a user based on behavior, the method implemented by a server having one or more processors with a memory, the method comprising:… .” 

wherein the optimum time is determined, by the one or more processors, using a regression algorithm trained to optimize the one or more inputs.” The specification provides no examples on how to optimize “the one or more inputs” corresponding to user activity information (Claim 15, Antecedent basis: “collect and feed one or more inputs … related to a user … wherein the inputs is based on one or more activities of the user”) to determine an optimal time. Further, one of ordinary skill in the art would not understand what it means to “optimize” these “inputs” corresponding to user activity information. The plain and ordinary meaning of “optimize” refers to rendering optimal or to make as good as possible. There is no plain and ordinary meaning of what “optimal” or “best” inputs corresponding to user activity information look like. The specification provides no suggestion or indication as to what “optimal” or “best” inputs are. So we have no idea of what the result of “optimized inputs” is to ground our understanding of what it means to “optimize inputs”. Further, the framing of the optimization itself would be confusing to one of ordinary skill in the art. Optimization typically refers to situations where a controllable parameter may be adjusted to achieve that “optimal” or “best” result. However, one of ordinary skill in the art would understand the “inputs” corresponding to user activity data to be non-controllable to an advertiser. Thus the framing of the optimization appears to describe an optimization of a parameter which is not optimizable by the system. Based on the preceding, one of ordinary skill in the art would not be able to determine the boundaries of “optimize the one or more inputs”, rendering the claim indefinite. 
Claims 1 and 15 are similarly rejected for the limitations “optimize the one or more word tokens” and “optimizes the one or more search tokens.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a method for predicting search tokens for a user based on behavior, the method comprising The preceding recitation of the claim has had strikethrough marks applied to the additional elements to more clearly demonstrate the limitations setting forth the abstract idea. The remaining limitations describe a concept of collecting user data and using that data to create a user profile to tailor and target content to a user.  This concept is clearly a marketing or advertising activity. As such, the claims describe a method of organizing human activity, and are determined to recite an abstract idea. 
server, having one or more processors with a memory. This server is recited at a high level of generality, and is interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Thus this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of receiving information from a device. This additional element reflects no improvement to technology, does not require a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing environment through the use of generic networking techniques. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element storing information in a database. This additional element reflects no improvement to technology, does not require a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing environment through the use of generic information storage techniques. As such, this additional element does not integrate the abstract idea into a practical application. The claims further recite the additional element of a machine learning algorithm and a regression algorithm. This additional element reflects no improvement to technology, does not require a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing environment through the use of generic machine learning techniques. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. 
When considered as a combination of additional elements, the server, the receipt of information from of device, the storage of information in a database, and the use of machine learning algorithms, as a combination do not reflect any improvement to technology, do not require any particular device, do not effect a transformation of an article, and do not meaningfully limit the implementation of the abstract idea. The combination of additional elements instead only generally links the abstract idea to a computing 
At step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of a machine learning algorithm and a regression algorithm. Similar to the server, these additional elements amount to instructions to apply the abstract idea with a computing device. As such, they do not amount to significantly more. Additionally, Jost et al. (5,361,201) demonstrates that training regression models was conventional long before the priority date of the claimed invention. As previously noted, the claims recite the additional element of receiving information from a device. MPEP 2106.05(d) explains that the courts have recognized receiving or transmitting data over a network to be a well-understood and conventional computer function. As such, this additional element does not amount to significantly more. As previously noted, the claims recite the additional element of storing information in a database. MPEP 2106.05(d) explains that the courts have recognized storing and retrieving information in memory to be a well-understood and conventional computer function. As such, this additional element does not amount to significantly more. There are no further additional elements.
When considered as a combination of additional elements, as previously noted, the combination of additional elements only generally links the abstract idea to a computing environment. MPEP 2106.05(d) notes that the courts have recognized generally linking the use of the judicial exception to a particular technological environment or field of use to be insufficient to amount to significantly more. As such, the combination of additional elements does not amount to significantly more. Therefore, when 
Dependent claim 2 recites the additional element of displaying content through a digital platform. However, this additional element is interpreted as extra-solution activity. This, individually, this additional element does not integrate the abstract idea into a practical application nor amount to significantly more. When considered in combination with the prior additional elements, the combination continues to only generally link the abstract idea to a computing environment. As such, the combination of additional elements does not integrate the abstract idea into a practical application nor amount to significantly more. Dependent claim 9 further limits the algorithm by reciting a deep feed forward neural network. However this limitations remains very high level, and may be interpreted as applying the abstract idea with a generic computing device. As such, this additional element does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea, individually or when considered with the other additional elements. Dependent claims 3, 4, 6-8, 10-14, 17, and 18  further limit the abstract idea, but do not recite any new additional elements. The previously identified additional elements do not integrate the narrowed abstract idea into a practical application, and do not amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-4 and 5-16: Applicant amends claims 1, 7-10, and 15 to overcome the 35 USC 112(b) rejections. 
Examiner’s Response: Applicant's arguments and amendments filed 21 October 2021 have been fully considered, and they resolve the identified issues. The existing rejections under 112(b) are withdrawn.

Applicant’s Argument Regarding 101 Rejections of claims 1-16: 
The method incorporates at least two distinct units of hardware, a server having one or more processors, and a separate data processing device. Accordingly, the method is not abstract. 
Applicant submits that the alleged abstract idea is integrate into a practical application. Specifically, the one or more processors are integrated at least into the practical application of determining an optimum discount and optimum time for a recommendation. 
Examiner’s Response: Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
An argument that having two distinct units of hardware makes claims eligible per se is untenable in view of prior court decisions. Examiner notes TLI Communications LLC v. AV Auto. LLC, where a claim involving a “telephone unit” and a “server” were ineligible despite including “two distinct units of hardware.” 
The 2019 PEG specifically notes that the courts have identified examples where instructions to implement an abstract idea on a computer did not integrate the abstract idea into a practical application. The present incorporation of the “processors” amounts to instructions to implement the abstract idea with those processors. As such, these processors do not integrate the abstract idea into a practical application. Further the practical application Applicant’s identifies as “determining an optimum discount and optimum time for a recommendation” is effectively an alternative statement of the abstract idea. The abstract idea itself is not a practical application. 

Applicant’s Argument Regarding 103 Rejections of claims 1-4 and 6-16: Kanigsberg fails to teach or suggest wherein the optimum time is determine, by the one or more processors, using a regression algorithm trained to optimize the one or more word tokens. Likewise, Ramer fails to teach or suggest wherein the optimum time is determine, by the one or more processors, using a regression algorithm trained to optimize the one or more word tokens
Examiner’s Response: Applicant's arguments and amendments filed 21 October 2021 have been fully considered, and they resolve the identified issues. The existing rejections under 103 are withdrawn.


Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Bart et al. (US 2014/0100952 A1) extensively discusses providing recommendations at an optimal time, including determining that optimal time by performing a regression of user variables. 
Hameed et al. (US 2016/0063560 A1) discusses identifying content to present to a user and then determining an optimal time to present the content according to a regression model. 
Chan et al. (US 2014/0188552 A1) discusses using social network information to determine a best time to contact a customer with a sales pitch. 
Lawrence, III et al. (US 2011/0313861 A1) provides a system that presents an item to a user, determines if the user is interested, and places an order if the user is interested. 
Basel et al. (US 2010/0169067 A1) discusses determining an optimal price for an offer based on user data. 
Johnson et al. (To Whom, When, and How Much to Discount? A Constrained Optimization of Customized Temporal Discounts) discusses determining optimal timing and optimal discount values of offers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-02-23